PER CURIAM.
Defendant Copeland appeals the summary denial of his 3.850 motion alleging ineffective assistance of counsel. Finding that defendant might be entitled to relief if he establishes the allegations set forth in his motion, we remand for the trial court either to attach to its order those portions of the record which conclusively show that Copeland is not entitled to the relief sought or to hold an evidentiary hearing. Owens v. State, 463 So.2d 408 (Fla. 3d DCA 1985); Fla.R.App.P. 9.140(g).
Remanded.